FILED
                               NOT FOR PUBLICATION                                  JUN 24 2011

                                                                                MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                            U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



    UNITED STATES OF AMERICA,                         No. 10-10074

                Plaintiff - Appellee,                 D.C. No. 1:09-cr-00403-DAE-1

     v.
                                                      ORDER
    JONATHAN K. TAGATAC,

                Defendant - Appellant.



                      Appeal from the United States District Court
                               for the District of Hawaii
                       David A. Ezra, District Judge, Presiding

                          Submission Deferred October 4, 2010
                             Resubmitted June 20, 2011 *
                               San Francisco, California

Before: BEEZER, KLEINFELD, and GRABER, Circuit Judges.

          The United States’ Motion to Dismiss Appeal as Moot is GRANTED.

          DISMISSED.




*
      The panel unanimously concludes this case is suitable for decision without oral
argument. See Fed. R. App. P. 34(a)(2).